DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended is directed to an embodiment wherein the device includes a secondary material including a bioabsorbable casing, supported in Figures 6-8A and the corresponding disclosure of paragraphs [0052]-[0054] of applicant’s original specification. Claims 9-12, which depend from claim 1, recite the secondary material includes a bioabsorbable scaffold, supported in Figures 12A, 13A, and 14A and the corresponding disclosure of Figures 15-17B and the corresponding disclosure of paragraphs [0068]-[0072]. Applicant’s original specification discloses the bioabsorbable casing, bioabsorbable scaffold, and bioresorbable reinforcement buttress as separate embodiments rather than in combination as now claimed given the dependency of the claims directed to the scaffold (claims 9-12) and the claims directed to the buttress (13-14) on independent claim 1, directed to the casing. Accordingly, applicant’s original specification fails to provide support for an embodiment wherein the secondary material includes both the casing and a scaffold (claims 9-12) and an embodiment wherein the secondary material includes both the casing and a buttress (claims 13-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0053874 (Ekvall et al.) in view of U.S. Patent Application Publication No. 2009/0198333 (Becker) and U.S. Patent No. 6,676,674 (Dudai).
Regarding claim 1, Ekvall et al. teaches an implantable sphincter assistance device configured to surround an exterior wall of an esophagus (abstract; esophagus, Figure 1, magnetic element, 106) ([0049]; [0075]); (b) at least one connector (Figure 13, flexible band member, 1302) configured to serially connect the beads to form a ring (housings containing magnetic beads interconnected via flexible band to encircle body lumen: [0031]-[0032]; [0038]; [0043]; [0075]); and (c) secondary material (Figure 13, flexible band member, 1304) including a casing that is configured to be disposed between the exterior surface of at least one of the beads (106) and the exterior wall of the esophagus including a raised body portion surrounding a primary circumference of a majority of the beads (106) (coating modulating tissue growth construed as “casing”, [0006], [0038], [0048]; Figure 13 shows “material” 1304 having a “raised portion” covering and surrounding “primary circumference” of beads (106), [0075]), wherein the secondary material (1304) is configured to control remodeling of tissue surrounding the exterior wall of the esophagus (“flexible linkages” coated with polymers, drugs, and/or biologics “to modulate tissue growth”: [0006], [0038], [0048]; [0075]). Ekvall et al. teaches the casing includes “polymers, drugs, and/or biologics”, but does not teach the material of the casing modulating tissue growth is bioabsorbable.
However, Becker teaches an implantable device (abstract), comprising: an implant (Figures 9C-D, implant, 50) and a secondary material disposed on an exterior surface of the implant, wherein the secondary material comprises a bioabsorbable casing (Figures 9C-D, absorbable particles, 51) coupled with the exterior surface of the implant, wherein the bioabsorbable casing is configured to be absorbed by adjacent tissue to form a tissue capsule, wherein the tissue capsule is configured to have an inner wall that is separated a distance from the implant (“[a]fter bio absorption of the bio-
However, Dudai teaches an implantable sphincter assistance device configured to surround an exterior wall of an esophagus (The limitation “to surround an exterior wall of an esophagus” is intended use. The gastric band of Dudai is configured to surround a portion of a stomach, thus is capable of performing the intended use, abstract.), comprising: a band (Figures 1A-1B, band, 1) including a tapered lead in portion (Figures 1A-1B, cone shaped end portion, 1b) (col. 2, lines 31-35; col. 3, lines 49-56; col. 3, line 65-col. 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of an end lead-in portion of the device of Ekvall et al. and Becker such that the lead-in end of the casing is tapered as taught by Dudai, because Dudai teaches providing a tapered lead-in portion at an end of the device facilitates fastening of the opposing ends of the device 
Regarding claim 2, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 1. Ekvall et al. teaches the secondary material (1304) is configured to be disposed between the exterior surface of a majority of the beads and the exterior wall of the esophagus (see Figure 13; [0075]).
Regarding claim 3, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 2. The modified device of Ekvall et al., Becker, and Dudai teaches the bioabsorbable casing is coupled with the exterior surface of the majority of the beads (see discussion for claim 1; Ekvall et al.: coating modulating tissue growth construed as “casing”, [0006], [0038], [0048]), wherein the casing is configured to be absorbed by the exterior wall to form a tissue capsule, wherein the tissue capsule is configured to have an inner wall that is separated a distance from the beads allowing the majority of the beads to freely move around inside the tissue capsule (The limitation “to form a tissue capsule…to freely move around inside the tissue capsule” is functional language. Since Ekvall et al. teaches the flexible fabric comprises a coating to “modulate tissue growth”, [0006], or “limit excessive tissue growth into or about the medical implant once it has been implanted as excessive tissue growth may prevent the medical implant from functioning as intended”, [0038], and Becker teaches “[a]fter bio absorption of the bio-absorbable outer surface portion, the remaining core portion of the implant remains enveloped by the capsule but unattached to the capsular tissue”, [0007], [0047]-[0048], [0053], [0056], the coating is configured to perform the claimed function.).
claims 6 and 21, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 1. Ekvall et al. teaches the connector (1302) and beads (106) include a coating configured to discourage bonding with the tissue (housing and fabric include coating to modulate tissue ingrowth by limiting excessive tissue growth into or about the implant once implanted, [0006], [0038], [0048]). Ekvall et al. does not teach the connector comprises a flexible cord, wherein the beads are configured to be individually moveable along the flexible cord.
However, Ekvall et al. teaches an alternative embodiment wherein the connector (Figure 9A, links, 902, 904, 908) configured to serially connect the beads (Figure 9A, magnets within housings, 906, 916, 918) to form a ring comprises a flexible cord (902, 904, 908), wherein the beads are configured to be individually moveable along the flexible cord, wherein the cord and beads  include a coating configured to discourage bonding with the tissue (housing and fabric include coating to modulate tissue ingrowth by limiting excessive tissue growth into or about the implant once implanted, [0006], [0038], [0048]; [0065]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 13 of Ekvall et al. in view of Becker and Dudai such that the connector comprises a flexible cord permitting the beads to be individually moveable along the cord as taught by Figure 9A, because Ekvall et al. teaches the flexible cord permitting translation of the beads along the cord and the flexible fabric band are suitable alternative connectors for the beads as both connectors facilitate expansion and contraction of the ring during use to treat gastroesophageal reflux while permitting passage of food through the esophagus when necessary ([0032]-[0033]; [0043]; [0046]; [0066]; [0075]).
claim 9, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 2. The modified device of Ekvall et al., Becker, and Dudai teaches the secondary material includes a bioabsorbable scaffold, wherein the scaffold is configured to encapsulate the majority of the beads (106), wherein the scaffold is configured to expand and contract the majority of the beads (106), wherein the scaffold is configured to expand and contract (Ekvall et al.: [0035]; [0049]; fabric band, [0075]; see discussion for claim 1).
Regarding claim 12, Ekvall in view of Becker and Dudai teaches all the limitations of claim 9. The modified device of Ekvall et al., Becker, Dudai et al. teaches the bioabsorbable scaffold is configured to encourage tissue encapsulation of the implantable sphincter assistance device without restricting movement of the implantable sphincter assistance device (see discussion for claims 1 and 9; Ekvall et al., [0006], [0038], [0048], [0075]; Becker, [0007]; [0047]-[0048]; [0053]; [0056]).
Regarding claim 16.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0053874 (Ekvall et al.) in view of U.S. Patent Application Publication No. 2009/0198333 (Becker) and U.S. Patent No. 6,676,674 (Dudai) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0098731 (Whitbrook et al.).
Regarding claim 7, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 1. Ekvall et al. teaches the connector includes a first and second clasps securing one end of the connector to the other to encircle the esophagus ([0031]-[0033]; [0047]). Ekvall et al. teaches the connector includes exterior surfaces, wherein the exterior surfaces of the first and second clasps include a coating to encourage bonding with the tissue that is configured to anchor to the exterior wall ([0006]; [0038]; [0048]). Ekvall et al. does not specify the first and second clasps that are configured to transition from an unlocked configuration allowing for insertion and removal of the implantable sphincter assistance device and a locked configuration that radially surrounds the esophagus.
However, Whitbrook et al. teaches an implantable sphincter assistance device configured to surround an exterior wall of an esophagus (abstract; Figure 10; [0048]), wherein the implantable sphincter assistance device comprises: (a) a plurality of beads (Figure 10, beads, 110), wherein each of the beads (110) has an exterior surface ([0048]); (b) at least one connector (Figure 10, links, 90) configured to serially connect the beads (110) to form a ring ([0048]); and first and second clasps (Figures 1 and 10, clasp, 10 including elements 20a, 20b) that are configured to transition from an unlocked configuration allowing for insertion and removal of the implantable sphincter .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0053874 (Ekvall et al.) in view of U.S. Patent Application Publication No. 2009/0198333 (Becker) and U.S. Patent No. 6,676,674 (Dudai) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0283235 (Kugler et al.).
Regarding claim 8, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 1. Ekvall et al. teaches the housing encasing the magnetic beads is formed of metal, and includes a coating coupled with the exterior surface of the housing ([0006], [0038], [0048]), but does not specify the housing is titanium.
However, Kugler et al. teaches an implantable sphincter assistance device configured to surround an exterior surface of an esophagus (abstract), comprising: a Figures 1 and 3, beads, 20), wherein each of the beads (20) has an exterior surface; and at least one connector (Figures 1 and 3, links, 30) configured to serially connect the beads (20) to form a ring; wherein the beads (20) are titanium beads ([0038]; magnetic beads encased in titanium housing, [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beads of Ekvall et al., Becker, and Dudai such that the housing encasing the magnetic beads is formed of titanium as taught by Kugler et al., because Kugler et al. teaches titanium is desirable for sealing the magnetic beads as it is a biocompatible ([0043]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0053874 (Ekvall et al.) in view of U.S. Patent Application Publication No. 2009/0198333 (Becker) and U.S. Patent No. 6,676,674 (Dudai) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2005/0049718 (Dann et al.).
Regarding claim 10, Ekvall et al. in view of Becker and Dudai teaches all the limitations of claim 9. The modified device of Ekvall et al., Becker, and Dudai is silent on the bioabsorbable material of the scaffold.
However, Dann et al. teaches an implantable device (abstract), comprising: an implant (Figure 9A, ring, 422) having an exterior surface comprising a bioabsorbable material (Figure 9A, material, 428), wherein the bioabsorbable material (428) is formed from PGA, an absorbable material encouraging tissue ingrowth (polyglactin, [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide PGA taught by Dann et al. as the absorbable .
Response to Arguments
Applicant’s arguments, see page 8, filed 18 November 2021, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 citing Ekvall et al. have been fully considered and are persuasive in light of the amendments to the claims as discussed in the interview held 18 November 2021.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Ekvall et al., Becker, and Dudai as these references better teach and/or suggest applicant’s claimed invention. Claim 5, in context of the limitations of each of its parent claims, was indicated allowable in the previous Office action. However, since the limitations of claim 5 have been incorporated into independent claim 1 without the intervening subject matter, the scope of claim 1 and previous claim 5 is different than that which was indicated allowable.
Applicant’s arguments, see page 8, filed 18 November 2021, with respect to the rejections of claims 13-15, 17, 19, and their dependents under 35 U.S.C. 103 and 112, respectively, have been fully considered and are persuasive as discussed in the interview held 18 November 2021.  The rejections of 24 August 2021 have been withdrawn. 



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted with respect to former claim 5 in the previous Office action if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted in the previous Office action if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the implantable sphincter device of claim 13, wherein the secondary material includes both the casing of claim 1 and a bioabsorbable reinforcement buttress configured to surround at least a portion of the exterior wall of the esophagus prior to insertion of the implantable sphincter assistance device and is configured to promote scar tissue formation, within the context of the remainder of claim 13 and parent claim 1.

Claims 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art of record teach and/or fairly suggest the method of implanting a sphincter assistance device of claim 17, wherein the sphincter assistance device includes bioabsorbable secondary material coupled to the exterior surface of a majority of the beads of the device, and the method includes inserting the sphincter assistance device around an exterior wall of an esophagus so that the bioabsorbable secondary material contacts the exterior wall of the esophagus, within the context of the remainder of claim 17.
The closest prior art of record, Ekvall et al. and Becker as cited in the prior Office action, teaches the method of claim 17, wherein the implanted sphincter device includes a bioabsorbable secondary material coupled to the exterior surface of a majority of the beads of the device, and the device is inserted around an exterior wall of the esophagus (see rejection of clam 17 of the prior Office action). The cited combination does not specify that the bioabsorbable secondary material is placed such that it contacts the exterior wall of the esophagus as claimed.
Claim 19 is allowed for the reasons noted in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791